Citation Nr: 0516750	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  95-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to July 1974.  This case is before the Board of 
Veterans' Appeals (Board) on December 2003 remand from the 
United States Court of Appeals for Veterans Claims (Court) 
pursuant to a December 2003 joint motion by the parties 
(Joint Motion).  The appeal was initiated from a June 1995 
decision by the Boston Department of Veterans Affairs (VA) 
Regional Office (RO).  The case was before the Board in June 
1998, when the Board found that new and material evidence had 
not been received to reopen a claim of service connection for 
a psychiatric disorder.  The veteran appealed that decision 
to the Court.  By a November 1998 Order, the Court vacated 
the June 1998 Board decision, and remanded the matter for 
readjudication.  In August 1999 decision, the Board again 
denied the appeal.  The veteran appealed the August 1999 
Board decision to the Court, resulting in a March 2001 Order 
wherein the Court vacated the August 1999 Board decision and 
remanded the matter for readjudication.  Pursuant to the 
Court's March 2001 Order, the Board remanded the case to the 
RO in August 2001 for additional development, to include 
notification of the Veteran's Claims Assistance Act of 2000 
(VCAA).  The development was completed, and the case was then 
before the Board in May 2003, when the Board again declined 
to reopen the claim.  The veteran appealed the May 2003 Board 
decision to the Court, resulting in the December 2003 Court 
Order noted above.  In July 2004, the Board remanded the case 
for readjudication consistent with the Joint Motion 
(primarily to provide the veteran further notice of the VCAA, 
and to provide him specific notice of what would constitute 
new and material evidence sufficient to reopen the claim).  


FINDINGS OF FACT

1.  By a July 1980 decision, the Board denied service 
connection for a psychiatric disorder, finding that the 
veteran's anxiety neurosis was first manifested several years 
after service and that his passive-aggressive personality 
disorder was not a compensable disability.  
2.  Evidence received since the July 1980 Board decision 
either duplicates or is cumulative to evidence then of 
record, or is not material as to whether the veteran has a 
psychiatric disorder that is related to service, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the July 1980 Board decision is not 
new and material, and the claim of service connection for a 
psychiatric disorder may not be reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (effective prior 
to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  The veteran was provided 
VCAA notice by April 2002 correspondence from the RO, by a 
supplemental statement of the case (SSOC) issued in September 
2002, by additional correspondence from the RO in November 
2004, and by an SSOC issued in February 2005.  Although he 
was provided VCAA notice subsequent to the rating decision 
appealed, he is not prejudiced by any notice timing defect.  
He was notified (in Board decisions in June 1998, August 
1999, and May 2003; in the April 2002 and November 2004 
correspondence; and in the September 2002 and February 2005 
SSOCs) of everything required, and has had ample opportunity 
to respond or supplement the record.  

Regarding notice content, the September 2002 and February 
2005 SSOCs informed the veteran of what the evidence showed.  
He was advised by the April 2002 and November 2004 
correspondence, and the September 2002 and February 2005 
SSOCs, that VA would make reasonable efforts to help him get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  Specifically, the April 2002 and November 2004 
correspondence, and the September 2002 and February 2005 
SSOCs, informed the veteran of the allocation of 
responsibility of the parties to identify and obtain 
additional evidence sufficient to reopen the claim of service 
connection for a psychiatric disorder, and April 2002 and 
November 2004 correspondence, and the September 2002 and 
February 2005 SSOCs, provided the definition of "new and 
material evidence", as revised by the VCAA.  While that 
definition of new and material evidence does not apply in the 
instant case, the veteran was previously provided the prior 
(and herein applicable) definition of new and material 
evidence (See Board decision dated May 9, 2003), and that 
definition is being applied.  What is more significant is 
that the stated reason for the most recent remand of the case 
to the Board was for the veteran to be provided further 
notice of the VCAA and specific notice of what would 
constitute new and material evidence in this case.  The 
November 2004 correspondence to the veteran included an 
attachment wherein it was stated that what specifically was 
needed to reopen the claim was competent (medical) evidence 
relating his current psychiatric disability to service.  
Consequently, the veteran has received the notice sought.  He 
is not prejudiced by the technical defect of being provided 
the new (and inapplicable) definition of new and material 
evidence.  Remanding the case for correction of that 
technical defect is not necessary, as there would be no 
benefit flowing to the veteran from such remand, and as he 
has requested expeditious handling of his appeal.  While he 
was not advised verbatim to submit everything he had 
pertinent to the claims, the RO asked him to tell VA "about 
any additional information or evidence that you want us to 
try to get for you," and to tell VA about "any additional 
evidence you may want us to consider before we review your 
claim again."  He was further advised to submit, or provide 
releases for VA to obtain, any pertinent records.  This was 
equivalent to advising him to submit everything pertinent.  
Everything he has submitted has been accepted for the record 
and considered.  

A Decision Review Officer reviewed the claim de novo (see 
September 2002 SOC).  Regarding the duty to assist, the Board 
most recently directed additional development (per the Joint 
Motion) in the July 2004 remand.  The development, to include 
further notice of the VCAA, and additional information as to 
what would suffice to reopen the claim, has been completed 
and the additional evidence has been considered by the RO.  
VA has obtained all identified records that could be 
obtained.  Evidentiary development is complete to the extent 
possible; VA's duties to notify and assist are met.  The 
Board finds it proper to proceed with appellate review.  It 
is not prejudicial to the veteran for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

In July 1980 the Board denied service connection for anxiety 
neurosis with depressive features in a passive-aggressive 
individual with paranoid traits.  The decision was based upon 
findings that the veteran's anxiety neurosis was first 
manifested several years after his separation from service 
and that his passive-aggressive personality disorder was not 
a "disease" or "injury" within the meaning of applicable 
legislation providing VA disability compensation benefits.  

The evidence of record in July 1980 included service medical 
records, indicating that the veteran was seen at a military 
mental health care facility in October 1973.  A diagnostic 
impression was deferred at that time.  The remainder of the 
service medical records, including a July 1971 report of 
examination on the veteran's enlistment and a June 1974 
report of examination on his separation from service, are 
negative for any complaints, diagnosis, or treatment of a 
psychiatric disorder.  Psychiatric clinical evaluation on the 
June 1974 separation examination was normal.  The veteran's 
DD Form 214 shows that his military occupational specialty 
was "clerk-typist."  

In an August 1978 letter from an Assistant Director for 
Medical Services at the University of Maine-Orono, it was 
noted that the veteran was seen three times in 1977, with 
chief complaints related to a varicocele on the left 
testicle, weight loss of undetermined etiology, and 
paresthesias involving his right hand and leg.  The assistant 
director reported that the veteran appeared anxious and 
tremulous on physical examination.  The only reference to the 
veteran's service was that he reported to the Assistant 
Director that he was seen for a varicocele while on active 
duty.  

An October 1978 VA outpatient record shows diagnosis of a 
small varicocele on the veteran's left testicle.  The record 
is negative for complaints or clinical findings of a 
psychiatric disorder.  

In a March 1979 letter, the Director of the counseling center 
at the University of Maine-Orono opined that, while the 
veteran had serious psychological problems, he had never 
shared anything of his military experiences, and thus there 
was no basis for making a judgment about the effects of his 
military experiences on his mental health.  It was noted, 
however, that it was possible that his service had aggravated 
his "basic problems."  

On VA examination in October 1979, the diagnosis was anxiety 
neurosis with depressive features in a passive-aggressive 
individual with paranoid traits (impairment, moderate).  The 
examination report reveals the veteran's contention that he 
had changed as a result of service and due to events in 
service.  The VA examiner expressed no opinion regarding a 
relationship between the October 1979 diagnosis of anxiety 
neurosis and the veteran's service.  

Evidence received subsequent to the July 1980 Board decision 
includes:

?	Service personnel records indicating the veteran 
received punishment during service for a period of 
unauthorized leave in October 1973.  The records do not 
show any complaint, diagnosis, or treatment of a 
psychiatric disorder.  

?	An October 1993 letter from the Director of the 
Counseling Center at the University of Maine-Orono, who 
wrote that while he remembered the veteran, he could not 
provide detailed information regarding medical treatment 
because records of such treatment had been destroyed.  
In an October 1993 letter from the Director Of 
Psychological Services at the University of Maine-Orono, 
it was also reported that clinical records of the 
veteran's treatment had been destroyed.  It was noted, 
however, that a "skeleton record" was kept that 
indicated the veteran was seen at a community mental 
health center in 1978 and 1979.  

?	Extensive state criminal records and court documents 
pertaining to the veteran's convictions for various 
criminal acts, including armed bank robbery.  The 
records do not contain any medical evidence relating to 
a psychiatric disorder, and are negative for any 
reference to the veteran's service.  

?	August 2001 letters from the veteran's father and step-
mother, and his brother and sister, who reported, in 
essence, their belief that a change in the veteran's 
behavior subsequent to service reflected that a 
psychiatric disorder was aggravated during active 
service.  Specifically, his father and step-mother 
reported that the veteran struggled with acute anxiety 
and chronic depression as well as debilitating hand 
tremors throughout his childhood.  They indicated that 
the sudden death of the veteran's biological mother 
(when he was four years old) "had a much greater effect 
on [the veteran] that we realized."  The veteran's 
parents stated that his letters home during basic 
training "showed signs of extreme stress and emotional 
unstableness," and they were concerned that the veteran 
would "have a nervous breakdown or go AWOL before he 
completed basic."  They reported that the veteran lived 
with them for several months after his separation from 
service, and during that time appeared very withdrawn, 
unsocial, and frequently argumentative.  The parents 
stated, "we believe the service aggravated [the 
veteran's] pre-existent nervous condition and depressive 
state.  Prior to his enlistment in the Army, he was not 
totally dysfunctional and incapacitated."  The 
veteran's brother and sister reported that the veteran 
experienced debilitating hand tremors prior to service.  
His brother wrote, "I believe [the veteran's] 
nervousness and quiet temperament was indicative of 
anxiety and depression . . . ."  His brother further 
noted that the veteran became withdrawn and reclusive 
after his separation from service, and he stated, "I 
believe the service aggravated [the veteran's] nervous 
condition and depression."  The veteran's sister 
indicated that, prior to the veteran's service, he was a 
"shy and insecure person that . . . was deeping [sic] 
into anxiety, and depression," and after his separation 
from service "he wasn't the same person.  He was more 
unsocial, angry, and withdrawn."  

?	The veteran also submitted numerous statements in 
support of his claim wherein he reiterates his 
contention that he has a psychiatric disability that 
initially manifested in service.  He has also asserted, 
among other things, that his criminal record subsequent 
to service demonstrates that he has a psychiatric 
disorder which began in service.  

Legal Criteria and Analysis

As noted above, the veteran's claim of service connection for 
a psychiatric disorder was denied by the Board in July 1980.  
The July 1980 Board decision is final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. §§ 20.1100, 20.1104, 20.1105 (2004).  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  

Under 38 U.S.C.A. § 5108, "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for petitions to reopen filed on 
or after August 29, 2001.]  Here, the petition to reopen was 
filed in September 1993, and the new definition does not 
apply.

The VCAA provides that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See 38 U.S.C.A. § 5103A.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

To establish entitlement to service connection there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

Certain chronic diseases, including psychoses, may be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a specified period of 
time after service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

As service connection for a psychiatric disorder was 
previously denied based on a finding that the veteran's 
current psychiatric disorder was first manifested several 
years after service (and thus was unrelated to service) and 
that his passive-aggressive personality disorder was not a 
compensable disability, for new evidence to be material, it 
would have to tend to show that the veteran's current 
psychiatric disorder is related to his service.  The 
determinative factor, whether there is a nexus of current 
disability to service, is a medical question that requires 
competent (medical) evidence.  See Collette v. Brown, 82 F.3d 
389 (1996).

Additional evidence consisting of letters from University of 
Maine-Orono health care professionals, as well as service 
personnel records and state records of criminal prosecution 
and court proceedings, is "new" in that the Board did not 
have such evidence to review when issuing the July 1990 
decision.  However, such records do not address the basis for 
the prior denial, i.e., that there is no nexus between the 
veteran's psychiatric disability and service.  

The statements and contentions of the veteran, his parents, 
and his brother and sister, describing the symptoms of his 
psychiatric disorder are competent evidence to the extent 
that laypersons may describe their observations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
their contentions regarding a relationship between a current 
psychiatric disorder and service cannot establish that any 
such disorder was incurred or aggravated in service.  As 
laypersons, they are not competent to establish medical nexus 
by their own unsupported opinions.  Additionally, to the 
extent that the statements of the veteran and his immediate 
family suggest that his current psychiatric disorder is 
related to service, such statements essentially restate 
contentions previously made, and are duplicate evidence that 
is not "new."

No item of additional evidence received subsequent to the 
July 1980 Board decision is competent (medical) evidence that 
bears directly and substantially upon the specific matter at 
hand, i.e., whether the veteran's current psychiatric 
symptoms represent an acquired psychiatric disorder that is 
related to service.  Hence, the additional evidence is not so 
significant that it must be considered in order to fairly 
address the merits of the claim, and is not new and material.  
Accordingly, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


